CCA 201200241. Review granted on the following issue:
WHETHER THE UNITED STATES NAVY-MARINE CORPS COURT OF CRIMINAL APPEALS ERRED IN FINDING NO MATERIAL PREJUDICE TO APPELLANT’S SUBSTANTIAL RIGHT TO A FAIR TRIAL AFTER IT ASSUMED, WITHOUT DECIDING, THAT TRIAL COUNSEL’S ACTIONS AMOUNTED TO MISCONDUCT, AND WHETHER THE MILITARY JUDGE’S CURATIVE INSTRUCTIONS SUFFICIENTLY ADDRESSED THE CUMULATIVE NATURE OF SUCH CONDUCT AS WELL AS ANY CORRESPONDING PREJUDICE IN LIGHT OF *58THE FACTORS IDENTIFIED IN UNITED STATES v. FLETCHER, 62 M.J. 175 (C.A.A.F. 2005).
Briefs will be filed under Rule 25.